—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment dismissing the fraud cause of action. Plaintiff is not a proper party to allege fraud because no misrepresentation was made to him, nor did he allege that he relied on any misrepresentation. Rather, the complaint alleges that defendant Warren misrepresented to defendant Forest Lawn Cemetery and Mausoleum that plaintiff had consented to the disinterment of his mother’s remains (see, Orlin v Torf, 126 AD2d 252, 254, lv denied 70 NY2d 605). Appeal from Order of Supreme Court, Erie County, Joslin, J. — Summary Judgment.) Present — Denman, P. J., Green, Fallon, Doerr and Boehm, JJ.